Citation Nr: 0512082	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left hip 
disorder, and if so, entitlement to service connection for a 
left hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from October 1944 to August 
1945 and from December 1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran disagreed and this appeal ensued.  
The veteran testified before the undersigned at a Travel 
Board hearing in August 2003.  A transcript of that hearing 
has been associated with the claims folder.  

The Board, in a March 1997 remand, noted the veteran had 
submitted a notice of disagreement with the April 1995 rating 
decision that denied service connection for a left hip 
disorder, but also noted there was a question as to whether a 
timely substantive appeal was filed.  In a June 2000 
memorandum, the veteran's representative asked the RO to 
determine whether there was in fact a timely appeal.  By 
letter dated in July 2000, the RO determined that there was 
no timely appeal of the April 1995 rating decision.  Again, 
in an April 2001 letter, the RO advised the veteran that he 
had not timely appealed the April 1995 rating decision, which 
therefore had become final.  The veteran did not express any 
disagreement with these notices from the RO.  See 38 U.S.C.A. 
§ 7105(a) (West 2002) and 38 C.F.R. § 20.200 (2004) 
(appellate review is initiated by a notice of disagreement 
and completed substantive appeal after a statement of the 
case has been furnished).  Therefore, the issue before the 
Board is correctly phrased above; the issue of timeliness of 
appeal of the April 1995 rating decision is not in appellate 
status.  

In October 2000, the veteran alleged clear and unmistakable 
error in the April 1995 rating decision that denied service 
connection for a left hip disorder.  The RO denied that claim 
in an October 2001 rating decision, which the veteran did not 
appeal.  




FINDINGS OF FACT

1.  The RO denied service connection for a left hip disorder 
in an April 1995 rating decision; the veteran did not timely 
appeal that decision.  

2.  Evidence received since the April 1995 rating decision is 
new, relevant to the issue for determination, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.    


CONCLUSIONS OF LAW

1.  The April 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  New and material evidence has been received since the 
April 1995 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duty to notify the veteran of information and evidence 
necessary to substantiate the claim and to assist him in 
obtaining such information and evidence.  38 U.S.C.A. § 5100 
et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  Given the favorable outcome of the initial 
jurisdictional analysis, any prejudice to the veteran in not 
complying fully with these obligations is harmless error.  

The RO denied service connection for a left hip disorder in 
an April 1995 rating decision.  Although the RO received a 
notice of disagreement from the veteran and issued a 
statement of the case, the appellant did not file a timely 
substantive appeal.  Therefore, the RO's decision of April 
1995 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)) (new regulations, which redefine "new 
and material evidence", are applicable only to claims filed 
on or after August 29, 2001.  As the veteran's application to 
reopen was received in October 2000, the amended regulations 
are not for application.).  

New and material evidence has been received since the April 
1995 rating decision, in the form of a private medical record 
dated in December 1995 discussing the possible relationship 
between the left hip disorder at issue and the veteran's 
service-connected lumbar spine disability.  This evidence was 
not of record at the time of the April 1995 rating decision, 
is not cumulative or redundant, and is so significant that it 
must be considered with all the evidence of record.  
Therefore, there is new and material evidence within the 
meaning of VA regulation.  Accordingly, the claim is 
reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a left hip disorder is reopened.  To 
that extent, the appeal is granted.  




REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2002).  Additionally, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the claimant shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The service medical records include an October 1950 entrance 
examination noting a pre-service history of left hip 
dislocation in a toboggan accident, though the report of 
medical examination found no abnormality of the left hip.  
Several lay statements in 2001 attest to a hip dislocation in 
1950, prior to his entrance to service.  

A May 1952 private physician statement indicated treatment 
for an injury in February 1950.  At that time, "apparently 
his left hip was markedly abducted, probably dislocated and 
slipping back into place."  Thereafter, the veteran 
complained of soreness and a clicking sensation in the hip.  
The physician added that, in September 1950, records showed 
that the veteran was "suffering from an arthritic process of 
his left hip or a loose body and osteochondritis dissecans."  
There is no additional evidence of pre-service disability.  

The veteran alleges that he suffered a left hip injury in 
service at the same time he incurred his service-connected 
low back disability and that he has complained of left hip 
pain since 1950, after basic training.  He contends that the 
back and hip problems aggravated each other and cannot be 
separated.  

Service medical records indicate the veteran was hospitalized 
in March 1951, after basic training, with complaints of pain 
in the back and hip.  In May 1951, he was again hospitalized 
when he experienced sharp pain in the left buttock and left 
thigh after he bent down to pick up a mat.  Finally, in or 
about July 1951, the veteran experienced hip and thigh pain 
while playing volleyball.  The pain gradually increased, 
which resulted in hospitalization in August 1951.  During 
this admission, the veteran had significant pain in the left 
sacroiliac joint and hip and numbness and pain in the left 
leg.  X-rays taken at this time showed no bony pathology of 
the spine and no bone or joint abnormality of the left hip.  
The veteran was ultimately diagnosed as having herniated 
nucleus pulposus at L5-S1 on the left of unknown cause, for 
which he underwent surgery.  Notes dated in February 1952 
indicated the veteran felt the left hip occasionally slipped 
in and out of joint, though the physician explained that 
there was no real disease of the hip joint.  In April 1952, 
he suffered another injury, with recurring complaints of left 
lower extremity symptoms.  X-rays of the left hip taken in 
January 1952 and June 1952 were normal.  The veteran 
ultimately received a medical discharge for the herniated 
nucleus pulposus in August 1952.  

VA examination in September 1952 showed the veteran 
complained of pain in the back as well as in the left hip and 
leg.  The RO established service connection for postoperative 
residuals of herniated nucleus pulposus in an October 1952 
rating decision.  Subsequent medical records reflected 
continued back pain with symptoms in the left leg.  VA x-rays 
of the hips dated in February 1954 were normal.  In August 
1969, the veteran had a VA hospitalization for low back and 
left hip pain.  A private medical record dated in September 
1992 related that computed tomography (CT) scan of the left 
hip in July 1992 showed degenerative arthritis in that joint, 
as well as in the back.  The veteran had left hip replacement 
surgery in 1993 and revision surgery in January 1998.  

Private and VA medical records refer to automobile accidents 
with left hip injuries in or about October 1960, 1963, April 
1969, and 1989.  

From this evidence and from the veteran's allegations, 
accurate adjudication of the reopened claim in this case 
requires a medical opinion as to the likelihood of any 
relationship between the current degenerative arthritis of 
the left hip and either the appellant's service or the 
service-connected back disability.  To address this question, 
a VA examination is required.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate her claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must request or tell 
the appellant to provide any evidence in 
her possession that pertains to her 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of the degenerative arthritis 
affecting his left hip.  Send the claims 
folder to the physician for review; the 
report written by the physician should 
specifically state that such a review was 
conducted.  Ask the physician - based on 
review of the evidence of record and her 
or his professional expertise - to assess 
whether it is at least as likely as not 
(a probability of 50 percent or more) 
that the current degenerative arthritis 
of the left hip is etiologically related 
to either symptoms documented in the 
service medical records or to the 
service-connected back disability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and all medical reports should be 
incorporated into the examination and 
associated with the claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


